Citation Nr: 1028153	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
fracture.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a nerve disorder of the 
right leg and foot.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 8, 1969, to May 27, 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied the 
Veteran service connection for disabilities of the left shoulder 
and right hip, and a nerve disorder of the right leg and foot.  
The RO also denied entitlement to nonservice-connected pension in 
July 2008.  

This appeal also arises from a December 2008 rating decision 
which denied service connection for tinnitus.  

The Veteran testified at a videoconference Board hearing in July 
2010.  A transcript of that hearing has been associated with the 
claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus, 
disabilities of the left shoulder and right hip, and nerve 
disorder of the right lower extremity are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2010, the Veteran withdrew his appeal on the issue of 
entitlement to nonservice-connected pension.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the 
issue of entitlement to nonservice-connected pension have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
errors of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant has 
withdrawn this appeal as to the issue of entitlement to 
nonservice-connected pension.  Hence, with regard to this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue, and it is 
dismissed.


ORDER

The appeal as to the issue of entitlement to nonservice-connected 
pension is dismissed.  


REMAND

According to the Veteran's July 2010 hearing testimony, he is 
receiving Social Security Administration (SSA) disability 
benefits.  Nevertheless, the SSA records have not been associated 
with the claims file, and are possibly relevant to the Veteran's 
pending claims.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the SSA and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the Veteran.  These 
records should be associated with the claims 
file.  Any negative response must be 
documented in the claims folder.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


